Citation Nr: 1809733	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a left hip disability.

5.  Entitlement to a disability evaluation in excess of 20 percent disabling for herniated nucleus pulposus.

6.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity. 

7.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

8.  Entitlement to an earlier effective date, prior to current date of November 4, 2014, for the addition of Veteran's spouse to compensation award. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issues of entitlement to service connection for a right knee disability, entitlement to service connection for a left knee disability, entitlement to service connection for a right hip disability, entitlement to service connection for a left hip disability, entitlement to a disability evaluation in excess of excess of 20 percent disabling for herniated nucleus pulposus, entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, entitlement to an TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran informed the VA of his spouse's social security number on November 1, 2014, more than one year after the rating decision granting service connection and assigning a disability evaluation in excess of 30 percent. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 2014, for the award of additional compensation for the Veteran's current spouse have not been met.  38 U.S.C. §§ 1115, 5110, 5111; 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.205, 3.401.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159.  The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Court has also held that the Veterans Claims Assistance Act (VCAA) has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Earlier Effective Date

The Veteran's spouse, K.D., has been added as a dependent to his compensation benefits effective December 1, 2014.  He states that she should be added to his benefits effective July 12, 2011.  

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

Applying the relevant law to the facts of this case, an effective date earlier than December 1, 2014, for the addition of the Veteran's current spouse, K.D., to a VA disability compensation award is not warranted.  Review of the probative evidence of record establishes that the Veteran filed his original claim for disability with VA on July 12, 2011.  The Veteran did not include his spouse's social security number on his claim form.  An August 2013 rating decision granted entitlement to a service connection for multiple disabilities and a combined disability evaluation of 80 percent.  

An August 16, 2013 letter explaining an August 2013 rating decision informed the Veteran that he would need to provide his spouse's social security number to the VA in order to receive benefits from the earliest possible date.  Review of the record shows that the Veteran submitted his spouse's social security number to the VA on November 4, 2014, in a VA Form 21-686c, "Declaration of Status of Dependents".   This form was submitted more than one year after the August 2013 rating decision and letter informing the Veteran of his disability evaluation of more than 30 percent. 

The Board acknowledges the Veteran's contention that he placed phone calls to VA, and notified VA of his wife's social security number.  However, the probative evidence of record does not indicate any such communication from the Veteran.  Further, a VA Form 27-0820, Report of General Information, notes a phone conversation between the Veteran and a VA representative, but does not indicate the Veteran provided his wife's social security number.   

Since the information necessary to provide proof of dependent status was not submitted within one year of August 16, 2013 letter, an earlier effective date for dependent compensation cannot be established based on the August 2013 rating decision.

The Board finds that the Veteran did not provide the proper documentation and information regarding his spouse until November 1, 2014, more than one year after his marriage and the date he first received a rating in excess of 30 percent.  For these reasons, the Veteran is not entitled to an earlier effective date prior to November 1, 2014, for additional compensation benefits for a dependent spouse, as he did not submit requested dependency information within one year of a rating action that gave rise to such entitlement.  See 38 U.S.C.A. § 5110 (f); 38 C.F.R. § 3.401(b)(3).

Given the above, based on the facts of this case, there is no legal basis to an effective date prior to November 1, 2014, for the award of dependency benefits for the Veteran's spouse.  Although the Board is sympathetic to the Veteran's claim, an effective date earlier than November 1, 2014 is not warranted on any legal basis. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).


ORDER

Entitlement to an earlier effective date, prior to current date of November 4, 2014, for the addition of Veteran's spouse to award is denied.


REMAND

The Veteran has claimed entitlement to service connection for right and left knee disabilities.  At present, the Veteran has not undergone a VA examination to determine if he has current right and/or left knee disabilities, and if so, the etiology of those disabilities.  The Veteran has submitted private medical records including a December 2014 examination.  The medical records indicate the Veteran has decreased range of motion and genu varus.  The Veteran has asserted that his knee disabilities may be the result of a fall in service, or secondary to his service-connected spine disability.         

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.

The Veteran's private medical records indicating bilateral knee disabilities and his assertions that the knee disabilities are the result of his service-connected spine disability meet the low threshold established in McLendon to indicate that that the Veteran's left and right knee disabilities may be associated with his active service. Consequently, the Board finds that an examination is necessary to address whether the Veteran's claimed bilateral knee disabilities may be associated with the Veteran's active service.  McLendon, 20 Vet. App. at 83-86.

In addition, the Veteran has claimed entitlement to service connection for right and left hip disabilities.  A July 2013 VA examination noted the Veteran did not have a current hip disability.  The Veteran demonstrated normal muscle strength and range of motion in his left and right hips.  However, the July 2013 VA examiner also noted that the Veteran's symptoms and pathology were secondary to his service-connected spine disability.  The Veteran submitted a December 2014 private medical examination noting significantly decreased range of motion in both hips. Painful motion plus functional loss is akin to a physical disability for VA purposes.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the Veteran has decreased range of motion in both hips.  The Veteran has asserted that his bilateral hip disabilities are the result of his service-connected spine disability.  

The Board finds that the Veteran's private medical records noting bilateral hip disabilities, the July 2013 VA examination noting possible secondary symptoms of the Veteran's spine disability, and his assertions that the hip disabilities are the result of his service-connected spine disability meet the low threshold established in McLendon to indicate that that the Veteran's left and right hip disabilities may be associated with his active service.  Accordingly, an examination is necessary to address whether the Veteran's claimed bilateral hip disabilities may be associated with his active service.  McLendon, 20 Vet. App. at 83-86.     

Further, the Veteran has claimed entitlement to a disability evaluation excess of excess of 20 percent disabling for herniated nucleus pulposus of the lower spine, and a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity.  The Veteran's most recent VA examination to determine the severity of his spine disability and left side radiculopathy was completed in April 2014.  The Veteran submitted a private medical examination in December 2014.  The examination indicates the Veteran's service-connected disabilities may have continued to worsen.  In addition, VA treatment records show continuing treatment for a lower spine disability and radiculopathy.  The Veteran has asserted that his condition is worse than reported on the April 2014 VA examination.  

A new VA examination is necessary where there is evidence, including statements by the Veteran, that a service-connected disability is worse than reported on a VA examination, and the last examination is too remote to constitute a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the probative evidence of record, the Board finds a remand for a new VA examination is warranted.

Finally, the Veteran claims entitlement to a total disability evaluation based on individual unemployability.  Consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claims discussed above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his claimed left and right knee disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The examiner must provide opinions as to the following: 

a. Provide diagnoses for the Veteran's left and/or right knee disabilities.

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's knee disabilities were proximately due to or the result of his service-connected disabilities, to include herniated nucleus pulposus of the lower spine.

c. Whether it is at least as likely as not that the Veteran's knee disabilities were aggravated beyond their natural progression by his service-connected disabilities, to include herniated nucleus pulposus of the lower spine.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Schedule the Veteran for an examination with an appropriate clinician for his claimed left and right hip disabilities.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must opine as to the following: 

a. Provide the diagnoses for the Veteran's left and/or right hip disabilities?

b. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hip disabilities were proximately due to or the result of his service-connected disabilities, to include herniated nucleus pulposus of the lower spine.

c. Whether it is at least as likely as not that the Veteran's hip disabilities were aggravated beyond their natural progression by his service-connected disabilities, to include herniated nucleus pulposus of the lower spine.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

3. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his herniated nucleus pulposus of the lower spine.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

4.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his radiculopathy of the left lower extremity.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

5.  After undertaking all the required additional development listed above, adjudicate the Veteran's pending claims, including his intertwined TDIU claim, in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


